Appeal by the defendant, as limited by his motion, from an amended sentence of the Supreme Court, Kings County (Firetog, J.), imposed April 4, 1995, on the ground that it is illegal.
Ordered that the amended sentence is affirmed.
Contrary to the defendant’s contentions, the Supreme Court possessed the inherent power to correct the defendant’s original sentence, which was illegal as the result of fraud and misrepresentation (see, Matter of Lockett v Juviler, 65 NY2d 182; Matter of Klein v Cowhey, 161 AD2d 643). Moreover, there is no merit to the defendant’s contention that he had a legitimate expectation in the finality of the original sentence (see, People v Todd, 183 AD2d 861; cf., Stewart v Scully, 925 F2d 58; People v Hoppie, 220 AD2d 528). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.